Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The drawings dated 6/24/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US Reference 5704026 is a general background reference(s) covering a selected gamut boundary points or signals in a device independent color space and their corresponding signals or points on the surface of the color cube in the DDCS are computed.
US Reference 8274700 is a general background reference(s) covering forming a full spectral Gamut Boundary Descriptor (GBD) by applying a hulling algorithm to the sample  points, identifying sample points that are vertices of the full GBD of the spectral gamut, partitioning the vertices of the full GBD into clusters, such that the clusters are at least at a certain threshold distance apart, choosing a representative sample point from each cluster, and forming the simplified GBD by applying the hulling algorithm to the representative sample points from each cluster.
US Reference 8629881 is a general background reference(s) covering a method of mapping source colors in a color space from a source color device having an actual source gamut into target colors for a target color device having an actual target gamut.
Chinese reference 104077987 is a general background reference(s) covering is directed to calculating a display color gamut utilizing Delaunay triangulation.
European Reference 1427184 is a general background reference(s) covering a way of creating a color gamut boundary that simultaneously provides accurate color calibration and total colorant amount limiting for a digital printer, while minimizing the appearance of undesirable graininess or noise.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: exclusion module [computer, ¶0062] and sampling module [computer, ¶0062] in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 14 recites a machine-readable medium, but neither the claim nor the disclosure limit the medium to be statutory embodiments. Such recitation could be reasonably understood to include computer readable media that cover signals per se, which the USPTO must reject under 35 USC § 101 as covering both non-statutory subject matter and statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processor” in lines 2, 4, 6 and 8.  Claims 2-13 recite various calculations and determinations.  It is indefinite whether this is representative of 1, 2, 3 or 4 separate processors.  It is indefinite as to which processor may be making the subsequent calculation and determination actions.  For purposes of examination, the Examiner interprets that the first instantiation of the processor is the only processor to be executing the remaining actions of claim 1 and the actions claimed in claims 2-13.
Claims 2-13 are written in independent form but appear intended to be dependent on claim 1.  Therefore, it is indefinite as to the intention of these claims as presented.  For purposes of examination, the Examiner considers claims 2-13 to be dependent claims depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pub 20120249520) in view of Braun et al., (US Pub 20050254073).
Regarding claim 1: Sakurai discloses a method comprising: 
obtaining, by a processor, a first set of vertices of a set of simplexes defining a hull of an initial color gamut [color gamut boundary information generating device 1 generates boundary information, which is a set of information specifying the outermost triangular faces forming a convex hull among the triangular faces, ¶0048]; 
determining, by a processor, a value representing a size of a first simplex of the set of simplexes [e.g. the vertex that is the nearest to the center of gravity of the target tetrahedron is included in the target face ... area ratios of the triangular faces included in the target tetrahedron satisfy a predetermined area ratio condition ... signs of the inner products of normal vectors of the triangular faces included in the target tetrahedron satisfy a predetermined sign condition, ¶0029-0033]; 
comparing, by a processor, the determined value to a first threshold [color gamut boundary information generating device 1 regards the tetrahedron including the target face selected in step S5 as a target tetrahedron, and determines whether or not the target tetrahedron satisfies a predetermined condition ... If all the faces included in the boundary information have been selected (there is no unselected face), the color gamut boundary information generating device 1 ends the loop (step S8) and outputs the boundary information [i.e. modified gamut hull], ¶0049-0050]; and 
when the determined value is less than the first threshold, removing, by a processor, at least one vertex of the first simplex from the first set of vertices to determine a modified color gamut hull [the determining unit 24 eliminates the target face from the boundary information and adds the information specifying the newly selected faces (coordinate information of individual vertexes included in the selected triangular faces) to the boundary information, thereby correcting the boundary information ... if it is determined in step S6 that the target tetrahedron does not satisfy the predetermined condition (NO in step S6) [e.g. exclusion module], the color gamut boundary information generating device 1 deletes the information specifying the target face from the boundary information, ¶0035 & ¶0050].
Sakurai does not appear to use the term “simplexes.”
Braun discloses in a related system from the same field of endeavor [Abstract] defined a simplex [term simplex refers to a set of (d+1) points (or vertices) in a d-dimensional space and all of the points contained on or in a convex hull of the vertices ... perimeter of the triangle (formed by points A, B, and C) is the convex hull of the vertices A, B, and C. All [x,y] points that fall inside the triangle or are on the perimeter are members of the convex set spanned by the simplex ABC. This definition of simplex, convex sets, and convex hulls extends to higher or lower dimensional spaces where triangles are replaced by higher order geometric shapes, ¶0044].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have recognized in Sakurai recognition a set of simplexes defining a hull of an initial color gamut as defined by the disclosure of Braun thereby providing for the improvement of color reproduction accuracy as discussed by Braun in at least paragraphs 0016-0023.

Regarding claim 2: Sakurai in view of Braun discloses the method according to claim 1, wherein the initial color gamut is a three dimensional color gamut [e.g. L*a*b* ... XYZ, ¶p0026]; the simplexes of the set of simplexes are triangles [determining unit 24 sequentially selects the triangular faces, ¶0029 & ¶0034]; and determining the value representing the size comprises determining an area of a triangle [area ratios of the triangular faces included in the target tetrahedron satisfy a predetermined area ratio condition, ¶0032].
Sakurai does not appear to use the term “simplexes.”
Braun defines a simplex [term simplex refers to a set of (d+1) points (or vertices) in a d-dimensional space and all of the points contained on or in a convex hull of the vertices ... perimeter of the triangle (formed by points A, B, and C) is the convex hull of the vertices A, B, and C. All [x,y] points that fall inside the triangle or are on the perimeter are members of the convex set spanned by the simplex ABC. This definition of simplex, convex sets, and convex hulls extends to higher or lower dimensional spaces where triangles are replaced by higher order geometric shapes, ¶0044].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have recognized in Sakurai recognition a set of simplexes as defined by the disclosure of Braun thereby providing for the improvement of color reproduction accuracy as discussed by Braun in at least paragraphs 0016-0023.

Regarding claim 4: Sakurai in view of Braun discloses the method according to claim 1 further comprising calculating the first threshold by determining a median of values representing sizes of the simplexes in the set of simplexes [the coordinates of the center may be the average [i.e. median] of the coordinates of N boundary points in total., ¶0054].

Regarding claim 5: Sakurai in view of Braun discloses the method according to claim 1 wherein the method further comprises, for each simplex of the set of simplexes: determining a value representing a size of the simplex [size conditions, ¶0029-0032]; comparing the determined value to the first threshold [S6 of Figure 8, ¶0049-0050]; and when the determined value is less than the first threshold, removing at least one vertex from that simplex [NO at S6, ¶0049-0050].
Sakurai does not appear to use the term “simplexes.”
Braun defines a simplex [term simplex refers to a set of (d+1) points (or vertices) in a d-dimensional space and all of the points contained on or in a convex hull of the vertices ... perimeter of the triangle (formed by points A, B, and C) is the convex hull of the vertices A, B, and C. All [x,y] points that fall inside the triangle or are on the perimeter are members of the convex set spanned by the simplex ABC. This definition of simplex, convex sets, and convex hulls extends to higher or lower dimensional spaces where triangles are replaced by higher order geometric shapes, ¶0044].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have recognized in Sakurai recognition a set of simplexes as defined by the disclosure of Braun thereby providing for the improvement of color reproduction accuracy as discussed by Braun in at least paragraphs 0016-0023.

Regarding claim 9: Sakurai in view of Braun discloses the method according to claim 1 , wherein removal of at least one vertex of a first simplex is conditional on that vertex not being a vertex of a second simplex, wherein the second simplex has at least one removed vertex [the determining unit 24 eliminates the target face from the boundary information and adds the information specifying the newly selected faces (coordinate information of individual vertexes included in the selected triangular faces) to the boundary information, thereby correcting the boundary information ... if it is determined in step S6 that the target tetrahedron does not satisfy the predetermined condition (NO in step S6) [e.g. exclusion module], the color gamut boundary information generating device 1 deletes the information specifying the target face from the boundary information, ¶0035 & ¶0050].
Sakurai does not appear to use the term “simplexes.”
Braun defines a simplex [term simplex refers to a set of (d+1) points (or vertices) in a d-dimensional space and all of the points contained on or in a convex hull of the vertices ... perimeter of the triangle (formed by points A, B, and C) is the convex hull of the vertices A, B, and C. All [x,y] points that fall inside the triangle or are on the perimeter are members of the convex set spanned by the simplex ABC. This definition of simplex, convex sets, and convex hulls extends to higher or lower dimensional spaces where triangles are replaced by higher order geometric shapes, ¶0044].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have include in Sakurai recognition a set of simplexes as defined by the disclosure of Braun thereby providing for the improvement of color reproduction accuracy as discussed by Braun in at least paragraphs 0016-0023.

Regarding claims 14 and 15: the medium and circuitry herein have been executed or performed by the method of claim 1 and are therefore likewise rejected.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pub 20120249520) in view of Braun et al., (US Pub 20050254073) and in further view of Onoda (US Pub 20090290180).
Regarding claim 13: Sakurai in view of Braun discloses the method according to claim 1.
Although Braun discloses printing the computed patches [¶0082], neither Sakurai nor Braun disclose instructing a printing apparatus to print test patches corresponding to the vertices of the modified color gamut hull.
Onoda discloses in a related system from the same field of endeavor [Abstract] instructing a printing apparatus to print test patches corresponding to modified color gamut [After a color gamut for which the calibration 3D LUT is to be updated is determined by the processing in step S103, the printer 100 prints, as the second chart, a corrected chart in which patches corresponding to the color gamut are laid out. The printer 100 updates the calibration 3D LUT based on the result of measuring the colors of patches on the corrected chart, ¶0069].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have recognized in Sakurai in view of Braun the support for printing the computed patches [¶0082], neither Sakurai nor Braun disclose instructing a printing apparatus to print test patches corresponding to the vertices of the modified color gamut hull as disclosed by Onoda because it would have verified the color response of the printing system as intended by the user.

Allowable Subject Matter
Claims 3, 6-8 and 10-12 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3: wherein removing at least one vertex of the first simplex comprises removing all but one vertex of the first simplex.
Claim 6: calculating a first volume of the hull of the initial color gamut prior to removal of any vertices; calculating a second volume of the modified color gamut hull after removal of the vertices; calculating a difference between the first volume and the second volume; and, when the difference is less than a volume loss threshold, determining simplexes based on the remaining vertices, and for each determined simplex: determining a value representing a size of the simplex; comparing the determined value to the first threshold; and when the determined value is less than the threshold, removing at least one vertex from that simplex to determine a further modified color gamut hull.
Claim 7 is dependent on claim 6 and therefore, would be allowed if incorporating all the limitations of claim 6.  Claim 7 has not been examined on its individual merits.
Claim 8: wherein the hull of the initial color gamut is an alpha shape with a finite alpha value, and the method further comprises: determining a second set of vertices of a second set of simplexes of a convex hull of the initial color gamut; for each simplex of the second set of simplexes: determining a value representing a size of the simplex; comparing the determined value to the first threshold; when the determined value is less than the threshold, removing at least one vertex from that simplex; and adding the remaining vertices from the second set of vertices to remaining vertices of the first set of vertices.
Claim 10: determining if the remaining vertices comprise a predefined set of points; and when the remaining vertices do not comprise the predefined set of points, adding the predefined set of points to the modified color gamut hull.
Claim 11: wherein removing at least one vertex comprises: determining a size of each simplex which is adjacent to the first simplex; identifying a smallest adjacent simplex; and removing at least one vertex which is common to the first simplex and the smallest adjacent simplex.
Claim 12: comparing the value representing the size of the first simplex to a second threshold; and when the value is greater than the second threshold, adding at least one vertex to the first set of vertices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monga et al., discusses using the Simplex Technology to improve color transforms with a smaller number of nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672